
	
		II
		110th CONGRESS
		1st Session
		S. 1326
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2007
			Mr. Sanders introduced
			 the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to improve and
		  enhance compensation and pension, health care, housing, burial, and other
		  benefits for veterans, and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Comprehensive Veterans Benefits
			 Improvements Act of 2007.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Health Care Matters
					Sec. 101. Enrollment of category 8 veterans in patient
				enrollment system.
					Sec. 102. Health care for veterans who are catastrophically
				disabled.
					Sec. 103. Repeal prior care requirement for eligibility for
				reimbursement for emergency treatment.
					Sec. 104. Pilot program on lung cancer screening for
				veterans.
					TITLE II—Compensation and Pension Matters
					Sec. 201. Repeal of prohibition on concurrent receipt of
				compensation or pension and retired or retirement pay.
					Sec. 202. Increase in certain rates of disability
				compensation.
					Sec. 203. Provisions relating to service-connected hearing
				loss.
					Sec. 204. Repeal of requirement of reduction of SBP survivor
				annuities by dependency and indemnity compensation.
					Sec. 205. Increase in rate of dependency and indemnity
				compensation for surviving spouses of members of the Armed Forces who die on
				active duty.
					Sec. 206. Reestablishment of age 55 as age of remarrying for
				retention of certain veterans survivor benefits for surviving
				spouses.
					Sec. 207. Commencement of period of payment of compensation for
				temporary total service-connected disability attributable to hospitalization or
				treatment.
					Sec. 208. Comptroller General report on adequacy of dependency
				and indemnity compensation to maintain survivors of veterans who die from
				service-connected disabilities.
					TITLE III—Insurance Matters
					Sec. 301. Reduction in premiums under Service-Disabled Veterans
				Insurance program.
					TITLE IV—Burial and Memorial Matters
					Sec. 401. Plot allowances.
					Sec. 402. Funeral and burial expenses.
					Sec. 403. Authorization of appropriations for State cemetery
				grants program for fiscal year 2008.
					TITLE V—Housing Matters
					Sec. 501. Grants for specially adapted housing for
				veterans.
					Sec. 502. Veterans' mortgage life insurance.
					Sec. 503. Selected Reserves serving at least 1 year eligible
				for housing loans.
					Sec. 504. Housing loan fees adjusted to rates in effect before
				passage of Veterans Benefits Act of 2003.
					TITLE VI—Benefits Administration
					Sec. 601. Judicial review.
					Sec. 602. Elimination of rounding down of certain
				cost-of-living adjustments.
					Sec. 603. Clinical Information Data Exchange
				Bureau.
					Sec. 604. Study and report on reforms to strengthen and
				accelerate the evaluation and processing of disability claims by the
				Departments of Veterans Affairs and Defense.
					TITLE VII—Other Benefits Matters
					Sec. 701. Automobile assistance allowance.
					Sec. 702. Refund of individual contributions for educational
				assistance made by individuals prevented from pursuing educational programs due
				to nature of discharge.
					Sec. 703. Comptroller General report on provision of assisted
				living benefits for veterans.
				
			IHealth Care
			 Matters
			101.Enrollment of
			 category 8 veterans in patient enrollment system
				(a)EnrollmentNotwithstanding any other provision of law,
			 the Secretary of Veterans Affairs shall permit each veteran described in
			 paragraph (8) of section 1705(a) of title 38, United States Code, who presents
			 for enrollment in the system of annual patient enrollment required by such
			 section to enroll in such system for purposes of the receipt of care and
			 services as specified in such section.
				(b)Effective
			 dateThis section shall take effect on October 1, 2007.
				102.Health care
			 for veterans who are catastrophically disabled
				(a)Report on
			 number of veterans wrongfully misclassifiedNot later than 120
			 days after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall submit to Congress a report setting forth the number of veterans
			 who were catastrophically disabled who were wrongfully misclassified as not
			 being catastrophically disabled by reason and for the purposes of the
			 administration of the amendments made by title I of the Veterans' Health Care
			 Eligibility Reform Act of 1996 (Public Law 104–262).
				(b)Reclassification
			 of veterans wrongfully misclassifiedThe Secretary shall
			 reclassify as catastrophically disabled each veteran who was catastrophically
			 disabled but was misclassified as not being catastrophically disabled by reason
			 and for the purposes of the administration of the amendments made by title I of
			 the Veterans' Health Care Eligibility Reform Act of 1996. Each veteran shall,
			 upon such reclassification, be entitled to such benefits under the laws
			 administered by the Secretary as any other veteran who is catastrophically
			 disabled, including priority of eligibility of enrollment as a so-called
			 category 4 veteran under the patient enrollment system of the
			 Department of Veterans Affairs under section 1705 of title 38, United States
			 Code.
				(c)Prohibition on
			 collection of copayments and other fees for hospital or nursing home
			 careSection 1710 of title 38, United States Code, is
			 amended—
					(1)by redesignating
			 subsection (h) as subsection (i); and
					(2)by inserting
			 after subsection (g) the following new subsection (h):
						
							(h)Notwithstanding
				any other provision of this section, a veteran who is catastrophically disabled
				shall not be required to make any payment otherwise required under subsection
				(f) or (g) for the receipt of hospital care or nursing home care under this
				section.
							.
					(d)Effective
			 dateSubsection (b) and the amendments made by subsection (c)
			 shall take effect on October 1, 2007.
				103.Repeal prior
			 care requirement for eligibility for reimbursement for emergency
			 treatment
				(a)RepealSection 1725(b)(2) of title 38, United
			 States Code, is amended by striking if— and all that follows and
			 inserting if the veteran is enrolled in the system of patient enrollment
			 established under section 1705(a) of this title..
				(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 October 1, 2007.
				104.Pilot program
			 on lung cancer screening for veterans
				(a)Pilot
			 programThe Secretary of Veterans Affairs shall carry out a pilot
			 program that provides for screening for lung cancer of veterans with a high
			 risk of lung cancer.
				(b)Elements
					(1)In
			 generalThe pilot program under subsection (a) shall include such
			 programs and activities as the Secretary considers appropriate to permit the
			 Secretary to make a comprehensive assessment of the feasibility and
			 advisability of various approaches for expanding the program within the
			 Department of Veterans Affairs in order to conduct screenings of veterans for
			 lung cancer on a wider scale.
					(2)ConsultationThe
			 Secretary shall carry out the pilot program in consultation with the
			 International Early Lung Cancer Action Program and such other public and
			 private entities as the Secretary considers appropriate for purposes of the
			 pilot program.
					(c)ReportNot
			 later than 2 years after the commencement of the pilot program under subsection
			 (a), the Secretary shall submit to Congress a report on the pilot program. The
			 report shall include—
					(1)a description of
			 the programs and activities under the pilot program;
					(2)the comprehensive
			 assessment of the Secretary described in subsection (b)(1);
					(3)recommendations,
			 if any, for legislation necessary to implement on a wider basis a screening
			 program for lung cancer of veterans; and
					(4)such other
			 matters as the Secretary considers appropriate in light of the pilot
			 program.
					(d)Authorization
			 of appropriations
					(1)In
			 generalThere is hereby authorized to be appropriated for the
			 Department of Veterans Affairs for fiscal year 2008, $3,000,000 to carry out
			 this section.
					(2)AvailabilityThe
			 amount authorized to be appropriated by paragraph (1) shall remain available
			 until expended.
					IICompensation and
			 Pension Matters
			201.Repeal of
			 prohibition on concurrent receipt of compensation or pension and retired or
			 retirement pay
				(a)Repeal
					(1)In
			 generalSection 5304(a) of title 38, United States Code, is
			 amended to read as follows:
						
							(a)(1)(A)If an election is in
				effect under section 1413a of title 10, United States Code, with respect to any
				person, no pension or compensation under this title shall be made concurrently
				to the person based on the person's own service or concurrently to the person
				based on the service of any other person. This subparagraph shall not apply to
				the extent the person waives any applicable retired or retirement pay under
				subparagraph (B).
									(B)A person to whom subparagraph (A)
				applies who is receiving any applicable retired or retirement pay may file with
				the department paying such pay a waiver of so much of such pay as is equal to
				the amount of the pension or compensation to which subparagraph (A) otherwise
				applies. To prevent duplication of payment, the department with which any such
				waiver is filed shall notify the Secretary of the receipt of such waiver, the
				amount waived, and the effective date of the reduction in pay.
									(2)The annual amount of any applicable
				retired or retirement pay shall be counted as annual income for purposes of
				chapter 15 of this title.
								(3)In this subsection, the term
				applicable retired or retirement pay means retired or retirement
				pay paid under a provision of law providing retired or retirement pay to
				persons in the Armed Forces or to commissioned officers of the National Oceanic
				and Atmospheric Administration or of the Public Health
				Service.
								.
					(2)Clerical
			 amendments
						(A)The heading for
			 section 5304 of such title is amended by striking Prohibition against and
			 inserting Provisions
			 relating to.
						(B)The item relating
			 to section 5304 in the table of sections at the beginning of chapter 53 of such
			 title is amended by striking Prohibition against and inserting
			 Provisions relating to.
						(b)Conforming
			 repeals
					(1)In
			 generalSection 5305 of title 38, United States Code, and section
			 1414 of title 10, United States Code, are each repealed.
					(2)Clerical
			 amendments
						(A)The table of
			 sections at the beginning of chapter 53 of title 38, United States Code, is
			 amended by striking the item relating to section 5305.
						(B)The table of
			 sections at the beginning of chapter 71 of title 10, United States Code, is
			 amended by striking the item relating to section 1414.
						(c)Conforming
			 amendments to combat-related special compensation
					(1)Compensation
			 only available to existing claimantsSection 1413a of title 10,
			 United States Code, is amended by adding at the end the following new
			 subsection:
						
							(j)Section only To
				apply to retirees in payment status on October 1, 2007No payment
				under this section shall be made to an eligible combat-related disabled uniform
				services retiree for any month beginning after September 30, 2007, unless the
				retiree has an election in effect under this section for all months during the
				period beginning on October 1, 2007, and ending on the last day of the month to
				which the payment
				relates.
							.
					(2)Clerical
			 amendments
						(A)Subsection (f) of
			 such section is amended to read as follows:
							
								(f)Revocation of
				electionThe Secretary concerned shall provide for an annual
				period (referred to as an open season) during which a person
				with an election in effect under subsection (a) shall have the right to revoke
				such election. Any such election shall be made under regulations prescribed by
				the Secretary concerned and, once made, shall be irrevocable. Such regulations
				shall provide for the form and manner for making such an election and shall
				provide for the date as of when such an election shall become effective. In the
				case of the Secretary of a military department, such regulations shall be
				subject to approval by the Secretary of
				Defense.
								.
						(B)Subsection (b)(2)
			 of such section is amended by striking sections 5304 and 5305 of title
			 38 and inserting section 5304(a)(1) of title 38.
						(d)Other
			 conforming amendments
					(1)Section 5111(b)
			 of title 38, United States Code is amended to read as follows:
						
							(b)During the period
				between the effective date of an award or increased award as provided under
				section 5110 of this title or other provision of law and the commencement of
				the period of payment based on such award as provided under subsection (a) of
				this section, an individual entitled to receive monetary benefits shall be
				deemed to be in receipt of such benefits for the purpose of all laws
				administered by the
				Secretary.
							.
					(2)Sections
			 1463(a)(1), 1465(c)(1)(A), 1465(c)(1)(B), and 1466(b)(1)(D) of title 10, United
			 States Code, are each amended by striking or 1414.
					(3)Subparagraphs (A)
			 and (B) of section 1465(c)(4) of title 10, United States Code, are each amended
			 by striking sections 1413a and 1414 and inserting section
			 1413a.
					(e)Effective
			 dateThe amendments made by this section shall take effect on
			 October 1, 2007, and shall apply with respect to payments of compensation or
			 pension and retired or retirement pay made on or after that date. No benefits
			 are payable by reason of the amendments made by this section for any period
			 before October 1, 2007.
				202.Increase in
			 certain rates of disability compensation
				(a)Fifty percent
			 increase in certain ratesSubsection (k) of section 1114 of title
			 38, United States Code, is amended—
					(1)by striking
			 $3,075 and inserting $4,613;
					(2)by striking
			 $89 both places it appears and inserting $134;
			 and
					(3)by striking
			 $4,313 and inserting $6,470.
					(b)Twenty percent
			 increase in certain other ratesSuch section is further
			 amended—
					(1)in subsection
			 (l), by striking $3,075 and inserting
			 $3,690;
					(2)in subsection
			 (m), by striking $3,392 and inserting
			 $4,070;
					(3)in subsection
			 (n), by striking $3,860 and inserting
			 $4,632;
					(4)in subsection
			 (o), by striking $4,313 and inserting
			 $5,176;
					(5)in subsection
			 (p), by striking $4,313 each place it appears and inserting
			 $5,176;
					(6)in subsection
			 (r)—
						(A)in paragraph (1),
			 by striking $1,851 and inserting $2,221;
			 and
						(B)in paragraph (2)
			 by striking $2,757 and inserting $3,308;
			 and
						(7)in subsection
			 (s), by striking $2,766 and inserting
			 $3,319.
					(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 first day of the first month that begins on or after the date of the enactment
			 of this Act, and shall apply with respect to monthly amounts of disability
			 compensation payable on or after that day.
				203.Provisions
			 relating to service-connected hearing loss
				(a)Minimum rating
			 of disability for hearing loss requiring a hearing aidSection
			 1155 of title 38, United States Code, is amended by adding at the end the
			 following new sentence: The minimum rating of disability under the
			 schedule adopted under this section for a veteran for a disability consisting
			 of hearing loss for which the wearing of a hearing aid or hearing aids is
			 medically indicated shall be a rating of 10 percent..
				(b)Presumption
			 that hearing loss is service connectedSection 1112 of title 38,
			 United States Code, is amended by adding at the end the following new
			 subsection:
					
						(d)For purposes of
				section 1110 of this title, and subject to section 1113 of this title, if
				tinnitus or hearing loss typically related to noise exposure or acoustic trauma
				becomes manifest in a veteran who, during military service, performed duties
				typically involving high levels of noise exposure, the tinnitus or hearing loss
				shall be considered to have been incurred in or aggravated by such service,
				notwithstanding that there is no record of the disease during the period of
				service.
						.
				(c)Effective
			 dateThe amendments made by this section shall take effect on
			 October 1, 2007. No benefit is payable by reason of the amendments made by this
			 section for any period before October 1, 2007.
				204.Repeal of
			 requirement of reduction of SBP survivor annuities by dependency and indemnity
			 compensation
				(a)Repeal
					(1)In
			 generalSubchapter II of chapter 73 of title 10, United States
			 Code, is amended as follows:
						(A)In section 1450,
			 by striking subsection (c).
						(B)In section
			 1451(c)—
							(i)by
			 striking paragraph (2); and
							(ii)by
			 redesignating paragraphs (3) and (4) as paragraphs (2) and (3),
			 respectively.
							(2)Conforming
			 amendmentsSuch subchapter is further amended as follows:
						(A)In section
			 1450—
							(i)by
			 striking subsection (e); and
							(ii)by
			 striking subsection (k).
							(B)In section
			 1451(g)(1), by striking subparagraph (C).
						(C)In section
			 1452—
							(i)in
			 subsection (f)(2), by striking does not apply— and all that
			 follows and inserting does not apply in the case of a deduction made
			 through administrative error.; and
							(ii)by
			 striking subsection (g).
							(D)In section
			 1455(c), by striking , 1450(k)(2),.
						(b)Prohibition on
			 Retroactive BenefitsNo benefits may be paid to any person for
			 any period before the effective date provided under subsection (f) by reason of
			 the amendments made by subsection (a).
				(c)Prohibition on
			 recoupment of certain amounts previously refunded to SBP
			 recipientsA surviving spouse who is or has been in receipt of an
			 annuity under the Survivor Benefit Plan under subchapter II of chapter 73 of
			 title 10, United States Code, that is in effect before the effective date
			 provided under subsection (f) and that is adjusted by reason of the amendments
			 made by subsection (a) and who has received a refund of retired pay under
			 section 1450(e) of title 10, United States Code, shall not be required to repay
			 such refund to the United States.
				(d)Repeal of
			 authority for optional annuity for dependent childrenSection
			 1448(d)(2) of such title is amended—
					(1)by striking
			 Dependent
			 children.— and all that follows through In the
			 case of a member described in paragraph (1), and inserting
			 Dependent
			 children.—In the case of a member described in paragraph
			 (1),; and
					(2)by striking
			 subparagraph (B).
					(e)Restoration of
			 eligibility for previously eligible spousesThe Secretary of the
			 military department concerned shall restore annuity eligibility to any eligible
			 surviving spouse who, in consultation with the Secretary, previously elected to
			 transfer payment of such annuity to a surviving child or children under the
			 provisions of section 1448(d)(2)(B) of title 10, United States Code, as in
			 effect on the day before the effective date provided under subsection (f). Such
			 eligibility shall be restored whether or not payment to such child or children
			 subsequently was terminated due to loss of dependent status or death. For the
			 purposes of this subsection, an eligible spouse includes a spouse who was
			 previously eligible for payment of such annuity and is not remarried, or
			 remarried after having attained age 55, or whose second or subsequent marriage
			 has been terminated by death, divorce or annulment.
				(f)Effective
			 DateThe sections and the amendments made by this section shall
			 take effect on the later of—
					(1)the first day of
			 the first month that begins after the date of the enactment of this Act;
			 or
					(2)the first day of
			 the fiscal year that begins in the calendar year in which this Act is
			 enacted.
					205.Increase in
			 rate of dependency and indemnity compensation for surviving spouses of members
			 of the Armed Forces who die on active duty
				(a)Increase in
			 rateSection 1311(a) of title 38, United States Code, is
			 amended—
					(1)by redesignating
			 paragraph (3) as paragraph (4);
					(2)by inserting
			 after paragraph (2) the following new paragraph (3):
						
							(4)The rate under paragraph (1) shall be
				increased by $228 in the case of the death of a member of the Armed Forces on
				active duty.
							;
				and
					(3)in paragraph (4),
			 as redesignated by paragraph (1) of this subsection, by striking (1) and
			 (2) and inserting (1), (2), and (3).
					(b)Effective
			 dateThe amendments made by this section shall take effect on
			 October 1, 2007, and shall apply with respect to dependency and indemnity
			 compensation payable for months beginning on or after that date.
				206.Reestablishment
			 of age 55 as age of remarrying for retention of certain veterans survivor
			 benefits for surviving spouses
				(a)ReestablishmentSection
			 103(d)(2)(B) of title 38, United States Code, is amended—
					(1)in the first
			 sentence, by striking age 57 and inserting age
			 55; and
					(2)by striking the
			 second sentence.
					(b)Effective
			 dateThe amendments made by this section shall take effect on
			 October 1, 2007. No benefit is payable by reason of the amendments made by this
			 section for any period before October 1, 2007.
				207.Commencement
			 of period of payment of compensation for temporary total service-connected
			 disability attributable to hospitalization or treatment
				(a)Commencement of
			 period of paymentSection
			 5111(c) of title 38, United States Code, is amended by adding at the end the
			 following new paragraph:
					
						(3)In the case of a temporary increase
				in compensation for hospitalization or treatment for a service-connected
				disability rated as total by reason of such hospitalization or treatment, the
				period of payment shall commence on the date of admission for such
				hospitalization or date of treatment, surgery, or other activity necessitating
				such treatment, as
				applicable.
						.
				(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 October 1, 2007. No benefit is payable by reason of the amendment made by
			 subsection (a) for any period before October 1, 2007.
				208.Comptroller
			 General report on adequacy of dependency and indemnity compensation to maintain
			 survivors of veterans who die from service-connected disabilities
				(a)Report
			 required
					(1)In
			 generalNot later than 10
			 months after the date of the enactment of this Act, the Comptroller General of
			 the United States shall submit to the congressional veterans affairs committees
			 a report on the adequacy of dependency and indemnity compensation payable under
			 chapter 13 of title 38, United States Code, to surviving spouses and dependents
			 of veterans who die as a result of a service-connected disability in
			 maintaining such surviving spouses and dependents at a standard of living above
			 the poverty level.
					(2)ElementsThe
			 report required by paragraph (1) shall include—
						(A)a description of
			 the current system for the payment of dependency and indemnity compensation to
			 surviving spouses and dependents described in paragraph (1), including a
			 statement of the rates of such compensation so payable;
						(B)an assessment of
			 the adequacy of such payments in maintaining such surviving spouses and
			 dependents at a standard of living above the poverty level; and
						(C)such
			 recommendations as the Comptroller General considers appropriate in order to
			 improve or enhance the effects of such payments in maintaining such surviving
			 spouses and dependents at a standard of living above the poverty level.
						(b)Congressional
			 veterans affairs committees definedIn this section, the term
			 congressional veterans affairs committees means—
					(1)the Committee on
			 Veterans' Affairs and the Committee on Appropriations of the Senate; and
					(2)the Committee on
			 Veterans' Affairs and the Committee on Appropriations of the House of
			 Representatives.
					IIIInsurance
			 Matters
			301.Reduction in
			 premiums under Service-Disabled Veterans Insurance program
				(a)In
			 generalSection 1922(a) of
			 title 38, United States Code, is amended—
					(1)by inserting
			 (1) after (a); and
					(2)by
			 striking the fourth sentence and all that follows and inserting the
			 following:
						
							(2)Insurance granted under this section
				shall be issued upon the same terms and conditions as are contained in the
				standard policies of National Service Life Insurance, except that—
								(A)the amount of such insurance shall be
				$50,000, or such lesser amount, evenly divisible by $10,000, as the insured may
				specify;
								(B)the premium rates for such
				insurance—
									(i)for premiums for months beginning
				before the effective date of this paragraph under section 301(c) of date of the
				enactment of the Comprehensive Veterans
				Benefits Improvements Act of 2007 shall be based on the
				Commissioners 1941 Standard Ordinary Table of Mortality and interest at the
				rate of 21/4 percent per year; and
									(ii)for premiums for months beginning
				on or after that effective date shall be based upon the 2001 Commissioners
				Standard Ordinary Table of Mortality and interest at the rate of
				41/2 percent per year;
									(C)all cash, loan, paid-up, and extended
				values—
									(i)for a policy issued under this
				section before the effective date described in subparagraph (B)(i) shall be
				based upon the Commissioners 1941 Standard Ordinary Table of Mortality and
				interest at the rate of 21/4 percent per year; and
									(ii)for a policy issued under this section on
				or after that effective date shall be based upon the 2001 Commissioners
				Standard Ordinary Table of Mortality and interest at the rate of
				41/2 percent per year;
									(D)all settlements on policies involving
				annuities shall be calculated on the basis of the Annuity Table for 1949, and
				interest at the rate of 21/4 percent per year;
								(E)insurance granted under this section
				shall be on a nonparticipating basis;
								(F)all premiums and other collections for
				insurance under this section shall be credited directly to a revolving fund in
				the Treasury of the United States; and
								(G)any payments on such insurance shall
				be made directly from such fund.
								(3)Appropriations to the fund referred
				to in subparagraphs (F) and (G) of paragraph (2) are hereby authorized.
							(4)As to insurance issued under this
				section, waiver of premiums pursuant to section 602(n) of the National Service
				Life Insurance Act of 1940 and section 1912 of this title shall not be denied
				on the ground that the service-connected disability became total before the
				effective date of such
				insurance.
							.
					(b)Coordination
			 with overall limitSection 1903 of such title is amended by
			 adding at the end the following new sentence: The limitations of this
			 section shall not apply to insurance granted under section 1922 of this title,
			 except that other insurance to which this section applies shall be taken into
			 account in determining whether the limitations of subsections (a)(2)(A) and (b)
			 of section 1922 of this title are met with respect to insurance granted under
			 section 1922 of this title..
				(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 later of—
					(1)October 1, 2007;
			 or
					(2)the first day of
			 the first month that begins more than 90 days after the date of the enactment
			 of this Act.
					IVBurial and
			 Memorial Matters
			401.Plot
			 allowances
				(a)Increase in
			 plot allowanceSection 2303 of title 38, United States Code, is
			 amended by striking $300 each place it appears and inserting
			 $745 (as adjusted from time to time under subsection
			 (c)).
				(b)Expansion of
			 eligibilitySubsection (b)(2) of such section is amended by
			 striking such veteran is eligible and all that follows through
			 , and.
				(c)Annual
			 cost-of-living adjustmentSuch section is further amended by
			 adding at the end the following new subsection:
					
						(c)With respect to
				any fiscal year, the Secretary shall provide a percentage increase (rounded to
				the nearest dollar) in each maximum amount of the plot allowance payable under
				this section equal to the percentage by which—
							(1)the Consumer
				Price Index (all items, United States city average) for the 12-month period
				ending on the June 30 preceding the beginning of the fiscal year for which the
				increase is made, exceeds
							(2)such Consumer
				Price Index for the 12-month period preceding the 12-month period described in
				paragraph
				(1).
							.
				(d)Effective
			 date
					(1)In
			 generalThe amendments made by this section shall take effect on
			 October 1, 2007, and shall apply with respect to deaths occurring on or after
			 that date.
					(2)No cola
			 adjustment for fiscal year 2008The percentage increase required
			 by subsection (c) of section 2303 of title 38, United States Code (as added by
			 subsection (c) of this section), for fiscal year 2008 shall not be made.
					402.Funeral and
			 burial expenses
				(a)In
			 generalSection 2302 of title 38, United States Code, is
			 amended—
					(1)in subsection
			 (a), by striking $300 in the matter following paragraph (2) and
			 inserting $1,270 (as adjusted from time to time under subsection
			 (c)); and
					(2)by adding at the
			 end the following new subsection:
						
							(c)With respect to
				any fiscal year, the Secretary shall provide a percentage increase (rounded to
				the nearest dollar) in the maximum amount of benefits payable under subsection
				(a) equal to the percentage by which—
								(1)the Consumer
				Price Index (all items, United States city average) for the 12-month period
				ending on the June 30 preceding the beginning of the fiscal year for which the
				increase is made, exceeds
								(2)such Consumer
				Price Index for the 12-month period preceding the 12-month period described in
				paragraph
				(1).
								.
					(b)Deaths from
			 service-connected disabilitySection 2307 of such title is
			 amended—
					(1)by inserting
			 (a) Funeral and burial
			 expenses.— before In any case;
					(2)in paragraph (1)
			 of subsection (a), as designated by paragraph (1) of this subsection, by
			 striking $2,000 and inserting $4,100 (as adjusted from
			 time to time under subsection (b)); and
					(3)by adding at the
			 end the following new subsection:
						
							(b)Cost-of-living
				adjustmentWith respect to any fiscal year, the Secretary shall
				provide a percentage increase (rounded to the nearest dollar) in the amount of
				benefits payable under subsection (a)(1) equal to the percentage by
				which—
								(1)the Consumer
				Price Index (all items, United States city average) for the 12-month period
				ending on the June 30 preceding the beginning of the fiscal year for which the
				increase is made, exceeds
								(2)such Consumer
				Price Index for the 12-month period preceding the 12-month period described in
				paragraph
				(1).
								.
					(c)Effective
			 date
					(1)In
			 generalThe amendments made by this section shall take effect on
			 the date of the enactment of this Act, and shall apply with respect to deaths
			 occurring on or after that date.
					(2)No cola
			 adjustment for fiscal year 2008The percentage increase required
			 by subsection (c) of section 2302 of title 38, United States Code (as added by
			 subsection (a) of this section), and the percentage increase required by
			 subsection (b) of section 2307 of title 38, United States Code (as added by
			 subsection (b) of this section), for fiscal year 2008 shall not be made.
					403.Authorization
			 of appropriations for State cemetery grants program for fiscal year
			 2008There is hereby
			 authorized to be appropriated for the Department of Veterans Affairs for fiscal
			 year 2008, $37,000,000 for aid to States for the establishment, expansion, and
			 improvement of veterans' cemeteries under section 2408 of title 38, United
			 States Code.
			VHousing
			 Matters
			501.Grants for
			 specially adapted housing for veterans
				(a)Increase in
			 grant amounts
					(1)Acquisition of
			 housingSubsection (d)(1) of section 2102 of title 38, United
			 States Code, is amended by striking $50,000 and inserting
			 $60,000 (as adjusted from time to time under subsection
			 (f)).
					(2)Adaptations to
			 housingSubsections (b)(2) and (d)(2) of such section are each
			 amended by striking $10,000 and inserting $12,000 (as
			 adjusted from time to time under subsection (f)).
					(b)Additional
			 grant for acquisition of subsequent housing unitSuch section is
			 further amended—
					(1)in subsection
			 (c), by inserting or (e) after subsection (a);
			 and
					(2)by adding at the
			 end the following new subsection:
						
							(e)(1)In addition to the
				assistance otherwise provided under subsection (d)(1), the assistance
				authorized by section 2101(a) of this title shall also include assistance for a
				veteran for the acquisition by the veteran of a housing unit to replace the
				housing unit for which assistance was provided under subsection (d)(1).
								(2)The amount of assistance under this
				subsection may not exceed the maximum amount of assistance available under
				subsection (d)(1).
								(3)Assistance shall be afforded under
				this subsection through a plan set forth in subsection (a), at the option of
				the veteran
				concerned.
								.
					(c)Annual
			 cost-of-living adjustmentSuch section is further amended by
			 adding at the end the following new subsection:
					
						(f)(1)Effective on October 1
				of each year (beginning in 2008), the Secretary shall increase the amounts in
				effect under subsections (b)(2), (d)(1), and (d)(2) in accordance with this
				subsection.
							(2)The increase in amounts under
				paragraph (1) to take effect on October 1 of any year shall be the percentage
				by which (A) the residential home cost-of-construction index for the preceding
				calendar year exceeds (B) the residential home cost-of-construction index for
				the year preceding that year.
							(3)The Secretary shall establish a
				residential home cost-of-construction index for the purposes of this
				subsection. The index shall reflect a uniform, national average increase in the
				cost of residential home construction, determined on a calendar year basis. The
				Secretary may use an index developed in the private sector that the Secretary
				determines is appropriate for purposes of this
				subsection.
							.
				(d)Effective
			 dateThe amendments made by this section shall take effect on
			 October 1, 2007.
				502.Veterans'
			 mortgage life insurance
				(a)Increase in
			 amount of insuranceSection 2106(b) of title 38, United States
			 Code, is amended by striking $90,000 and inserting
			 $150,000.
				(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 the later of—
					(1)October 1, 2007;
			 or
					(2)the first day of
			 the first month that begins more than 90 days after the date of the enactment
			 of this Act.
					503.Selected
			 Reserves serving at least 1 year eligible for housing loans
				(a)Reduction in
			 period of service requirement for Selected ReservesSection
			 3701(b)(5)(A) of title 38, United States Code, is amended by striking 6
			 years each place it appears and inserting 1 year.
				(b)Effective
			 dateThe amendment made by this section shall take effect on
			 October 1, 2007.
				504.Housing loan
			 fees adjusted to rates in effect before passage of Veterans Benefits Act of
			 2003
				(a)In
			 generalParagraph (2) of section 3729(b) of title 38, United
			 States Code, is amended to read as follows:
					
						(2)The loan fee table referred to in
				paragraph (1) is as follows:
							
								LOAN FEE TABLE
								
									
										Type of
						loanActive duty
						veteranReservistOther obligor
										
									
									
										(A)(i) Initial loan
						described in section 3710(a) to purchase or construct a dwelling with 0-down,
						or any other initial loan described in section 3710(a) other than with 5-down
						or 10-down (closed on or after October 1, 2007, and before October 1,
						2011)2.002.75NA
										
										(A)(ii) Initial loan
						described in section 3710(a) to purchase or construct a dwelling with 0-down,
						or any other initial loan described in section 3710(a) other than with 5-down
						or 10-down (closed on or after October 1, 2011)1.252.00NA
										
										(B)(i) Subsequent loan
						described in section 3710(a) to purchase or construct a dwelling with 0-down,
						or any other subsequent loan described in section 3710(a) (closed on or after
						October 1, 2007 and before October 1, 2011)3.003.00NA
										
										(B)(ii) Subsequent loan
						described in section 3710(a) to purchase or construct a dwelling with 0-down,
						or any other subsequent loan described in section 3710(a) (closed on or after
						October 1, 2011)1.252.00NA
										
										(C)(i) Loan described
						in section 3710(a) to purchase or construct a dwelling with 5-down (closed on
						or after October 1, 2007, and before October 1, 2011)1.502.25NA
										
										(C)(ii) Loan described
						in section 3710(a) to purchase or construct a dwelling with 5-down (closed on
						or after October 1, 2011)0.751.50NA
										
										(D)(i) Initial loan
						described in section 3710(a) to purchase or construct a dwelling with 10-down
						(closed on or after October 1, 2007, and before October 1, 2011)1.252.00NA
										
										(D)(ii) Initial loan
						described in section 3710(a) to purchase or construct a dwelling with 10-down
						(closed on or after October 1, 2011)0.501.25NA
										
										(E) Interest rate
						reduction refinancing loan0.500.50NA
										
										(F) Direct loan under
						section 37111.001.00NA
										
										(G) Manufactured home
						loan under section 3712 (other than an interest rate reduction refinancing
						loan)1.001.00NA
										
										(H) Loan to Native
						American veteran under section 3762 (other than an interest rate reduction
						refinancing loan)1.251.25NA
										
										(I) Loan assumption
						under section 37140.500.500.50
										
										(J) Loan under section
						3733(a)2.252.252.25.
										
									
								
						.
				(b)Effective
			 dateThe amendment made by this section shall apply to loans
			 closed after September 30, 2007.
				VIBenefits
			 Administration
			601.Judicial
			 review
				(a)Review by
			 United States Court of Appeals for Federal Circuit of adoption or revision of
			 schedule of disability ratingsSection 502 of title 38, United
			 States Code, is amended—
					(1)by inserting
			 (a) Judicial
			 review.— before An action;
					(2)in subsection
			 (a), as designated by paragraph (1) of this subsection, by striking
			 (other than an action relating to the adoption or revision of the
			 schedule of ratings for disabilities adopted under section 1155 of this
			 title); and
					(3)by adding at the
			 end the following new subsection:
						
							(b)Standard of
				review of actions relating to schedule of ratings for
				disabilitiesIn reviewing pursuant to this section an action of
				the Secretary relating to the adoption or revision of the schedule of ratings
				for disabilities under section 1155 of this title, the Court may set aside such
				action only if the Court finds such action to be arbitrary, capricious, or
				otherwise not in accordance with
				law.
							.
					(b)Review by Court
			 of Appeals for Veterans Claims of adverse findings of material
			 factsSection 7261(a)(4) of such title is amended by striking
			 is clearly erroneous and inserting is not reasonably
			 supported by a preponderance of the evidence.
				(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act. The amendment made by subsection (b) shall
			 apply with respect to all cases pending for decision before the United States
			 Court of Appeals for Veterans Claims other than a case in which a final
			 decision has been entered before the date of the enactment of this Act.
				602.Elimination of
			 rounding down of certain cost-of-living adjustments
				(a)Disability
			 compensationSection 1104(a) of title 38, United States Code, is
			 amended by striking ,with all and all that follows up to the
			 period at the end.
				(b)Dependency
			 compensationSection 1303(a) of such title is amended by striking
			 ,with all and all that follows up to the period at the
			 end.
				603.Clinical
			 Information Data Exchange Bureau
				(a)Establishment
			 of BureauThe Secretaries of Veterans Affairs and Department of
			 Defense shall jointly establish the DoD/VA Clinical Information Data Exchange
			 Bureau (in this section referred to as the Bureau).
				(b)Information
			 system
					(1)In
			 generalThe Bureau shall establish and maintain an information
			 system that facilitates the clinical exchange of computable data within and
			 between the health systems of the Department of Veterans Affairs and the
			 Department of Defense.
					(2)ElementsIn
			 establishing the information system described in paragraph (1), the Bureau
			 shall meet the following requirements:
						(A)Software
			 requirementsThe system shall utilize computer software—
							(i)the
			 source code of which is open source and available in the public domain,
							(ii)that is
			 nonproprietary, and
							(iii)that ensures
			 that the electronic medical records in the health systems of the Department of
			 Veterans Affairs and the Department of Defense are able to understand all major
			 clinical vocabularies.
							(B)Patient
			 privacyThe system shall comply with all appropriate rules,
			 regulations, and procedures to safeguard patient privacy and to ensure data
			 security.
						(C)Mapping of
			 health informationThe Bureau shall ensure that personal health
			 information available in electronic form outside of the system will be able to
			 be electronically mapped into the system.
						(D)MaintenanceThe
			 Bureau shall permanently maintain the system, including ensuring that any
			 changes in any major clinical vocabulary are reflected in a timely manner in
			 the electronic medical records in the health systems of the Department of
			 Veterans Affairs and the Department of Defense.
						(c)Cost of
			 system
					(1)In
			 generalThe cost of the information system established under this
			 section, and the annual costs of maintaining the system, shall be borne equally
			 by the Department of Veterans Affairs and the Department of Defense.
					(2)FeesThe
			 Secretaries of Veterans Affairs and Defense may charge vendor user fees in
			 order to facilitate the use of discrete clinical vocabularies within the
			 system.
					604.Study and
			 report on reforms to strengthen and accelerate the evaluation and processing of
			 disability claims by the Departments of Veterans Affairs and Defense
				(a)StudyThe
			 Secretary of Veterans Affairs and the Secretary of Defense shall jointly
			 conduct a study of the disability ratings systems of the Departments of
			 Veterans Affairs and Defense, including an analysis of—
					(1)the
			 interoperability of both systems, and
					(2)the feasibility
			 and advisability of automating the Veterans Administration Schedule for Rating
			 Disabilities (VASRD) to improve the time for processing, and the accuracy of,
			 disability ratings.
					(b)Report
					(1)In
			 generalNot later than 60 days after the date of the enactment of
			 this Act, the Secretaries shall submit to the relevant committees of Congress a
			 joint report on the study conducted under subsection (a).
					(2)ElementsSuch
			 report shall include specific legislative proposals, including the amount of
			 funding, which the Secretaries find necessary to—
						(A)ensure that the
			 disability ratings systems of both the Department of Veterans Affairs and the
			 Department of Defense are interoperable and that information contained in both
			 systems can readily be transmitted to and from each of the departments,
			 and
						(B)automate the
			 Veterans Administration Schedule for Rating Disabilities (VASRD),
			 including—
							(i)an
			 analysis of the necessary computer software and other technology, and
							(ii)a
			 schedule for the completion of the automation.
							(c)Relevant
			 committees of CongressIn this section, the term relevant
			 committees of Congress means—
					(1)the Committee on
			 Veterans' Affairs and the Committee on Armed Services of the Senate, and
					(2)the Committee on
			 Veterans' Affairs and the Committee on Armed Services of the House of
			 Representatives.
					VIIOther Benefits
			 Matters
			701.Automobile
			 assistance allowance
				(a)Increase in
			 amount of allowanceSubsection (a) of section 3902 of title 38,
			 United States Code, is amended by striking $11,000 and inserting
			 $22,484 (as adjusted from time to time under subsection
			 (e)).
				(b)Annual
			 adjustmentSuch section is further amended by adding at the end
			 the following new subsection:
					
						(e)(1)Effective on October 1
				of each year (beginning in 2008), the Secretary shall increase the dollar
				amount in effect under subsection (a) to an amount equal to 80 percent of the
				average retail cost of new automobiles for the preceding calendar year.
							(2)The Secretary shall establish the
				method for determining the average retail cost of new automobiles for purposes
				of this subsection. The Secretary may use data developed in the private sector
				if the Secretary determines the data is appropriate for purposes of this
				subsection.
							.
				(c)Effective
			 dateThe amendments made by this section shall take effect on
			 October 1, 2007.
				702.Refund of
			 individual contributions for educational assistance made by individuals
			 prevented from pursuing educational programs due to nature of
			 discharge
				(a)In
			 generalSection 3034 of title 38, United States Code, is amended
			 by adding at the end the following new subsection:
					
						(e)(1)In the case of any
				eligible individual who has been prevented from pursuing a program of education
				under this chapter because the individual has not met the nature of discharge
				requirement of this chapter, the Secretary of Defense shall, upon application
				of the individual, refund to the individual the amount determined under
				paragraph (3) if the Secretary of Defense determines that the nature of the
				discharge was due to minor infractions or deficiencies.
							(2)Paragraph (1) shall not apply to an
				individual if the discharge was a dishonorable discharge.
							(3)The amount determined under this
				paragraph with respect to any individual is the excess (if any) of—
								(A)the sum of the amounts described in
				section 3017(b)(1) of this title with respect to the individual, over
								(B)the sum of the amounts described in
				section 3017(b)(2) of this title with respect to the individual.
								(4)The Secretary of Defense shall make
				the payments under this subsection from the funds into which the amounts
				described in section 3017(b)(1) of this title were
				deposited.
							.
				(b)Effective
			 dateThe amendments made by this section shall apply to
			 discharges after September 30, 2007.
				703.Comptroller General
			 report on provision of assisted living benefits for veterans
				(a)Report
			 required
					(1)In
			 generalNot later than 1 year
			 after the date of the enactment of this Act, the Comptroller General of the
			 United States shall submit to the congressional veterans affairs committees a
			 report on the feasability and advisability of the provision through the
			 Department of Veterans Affairs of assisted living benefits for veterans who
			 otherwise qualify for nursing home care through the Department in lieu of the
			 provision through the Department of nursing home care for such veterans.
					(2)ElementsThe
			 report required by paragraph (1) shall include—
						(A)a description of
			 various current proposals for the provision through the Department of assisted
			 living benefits for veterans as described in paragraph (1);
						(B)an estimate of
			 the costs of the various proposals described under subparagraph (A), and an
			 estimate of any cost savings anticipated to be achieved through the carrying
			 out of such proposals;
						(C)an assessment of
			 feasability and advisability of the provision through the Department of
			 assisted living benefits for veterans as described in paragraph (1), including
			 an identification of the proposal, if any, described in that paragraph, that
			 would result in the most cost-effective provision through the Department of
			 assisted living benefits for veterans; and
						(D)such
			 recommendations as the Comptroller General considers appropriate regarding the
			 provision through the Department of assisted living benefits for
			 veterans.
						(b)Congressional
			 veterans affairs committees definedIn this section, the term
			 congressional veterans affairs committees means—
					(1)the Committee on
			 Veterans' Affairs and the Committee on Appropriations of the Senate; and
					(2)the Committee on
			 Veterans' Affairs and the Committee on Appropriations of the House of
			 Representatives.
					
